DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments of claims 1, 3-4, and 6-9 are acknowledged by the Examiner.
	Applicant’s cancelation of claim 2 is acknowledged by the Examiner.
	Applicant’s amendment of claims 6 and 8 have overcome the previous claim objections to claims 6 and 8. Therefore the claim objections of claims 6 and 8 have been withdrawn.
	Applicant’s amendment of claims 1, 3, and 4 have overcome the previous rejections under 35 U.S.C. 112(b). Therefore the rejection under 35 U.S.C. 112(b) of claim 4 has been withdrawn.
	Currently claims 1, and 3-10 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, and 7 under 35 U.S.C. 102(a)(1), and therefore claims 5-6, and 8-10 under 35 U.S.C. 103 as well have been considered but are moot because the amendments to claims 1 and 7 have overcome the rejection presented in the non-final office action dated 08/26/2020. Therefore the previous rejections have been withdrawn. However, Applicant’s amendments to the claims has changed the scope of the claim and the new ground of rejection does not rely on the same interpretation of the reference of Maas (US 5,857,990) applied in the prior rejection of record. The reference of Maas remains relevant as a primary reference and will continue to be relied upon as such in the new grounds of rejection under 35 U.S.C. 103 since Maas continues to disclose the main features of Applicants device 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the fabric cover being dimensioned to loosely overlap a user’s shoulder” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the the specification lacks antecedent basis for “the fabric cover dimensioned to loosely overlap a wearer’s shoulder”. Currently the specification does not reference any dimensions, engagements, or features of the device that would lead one of ordinary skill to ascertain that the device was intended to “loosely overlap a wearer’s shoulder”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 presents the limitation of “a fabric cover dimensioned to loosely overlap a wearer’s shoulder”. This limitation is considered to be new matter due to when consulting Applicant’s specification, there is no depiction of any portion of the fabric cover being “loose”, relaxed, roomy, baggy, lax, or any other synonym for loose. When consulting Applicant’s 
Claims 8-10 are rejected under 35 U.S.C. 112(a) due to their dependency from rejected claim 7.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a fabric cover dimensioned to loosely overlap a wearer’s shoulder”. This limitation is considered to be unclear because the Applicant’s specification does not provide any description of what is claimed and considered to be “loosely overlapping”. It is unclear as to if the arm portion is loose, the portion engaging a lateral aspect of the neck is loose, or just the device in general is “loose”. Further, when consulting Applicant’s drawings, 12 is not seen to have any indicators of being “loose” or “loosely overlapping a wearer’s shoulder”. Instead it appears that 12 fits tightly and forms to the user’s shoulder. Therefore it is unclear as to what Applicant is claiming in: “a fabric cover dimensioned to loosely overlap a wearer’s shoulder”, and as such, the claim will be examined by the Examiner as best understood.

Claim 9 recites the limitation "the cooperating fastener" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of Examination, Examiner will interpret this limitation as “a first cooperating fastener” as was presented in claim 7 from which claim 9 depends. 
Claims 8 and 10 is rejected under 35 U.S.C. 112(b) due to its dependency from a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maas (US 5,857,990) in view of Nelin et al. (US 2006/0189906 A1) (hereinafter Nelin).
In regards to claim 1, Maas discloses a protective shoulder covering (100; see [Col 6 ln 43-53]; see Figure 9b) comprising:
a fabric cover (116; see [Col 6 ln 53-65]; see Figure 9b; 116 can be made from Terry cloth, 116 is therefore construed to be a fabric cover) dimensioned to overlap a wearer's shoulder covering an anterior (see Figure 7) and a posterior aspect (see Figure 9a that 100 also covers a posterior aspect) thereof and at least partially encircling a first lateral side of a wearer's neck (see Figure 7); 
a neck strap (104; see [Col 8 ln 44-57]; see Figure 9a and 9b) having a first end extending from an upper end of the fabric cover (116) from the posterior aspect of the fabric cover (116; see Figure 9a that 104 extends from an upper end of the posterior aspect of 116) and a second end extending from the anterior aspect of the fabric cover (116; see Figure 9b that 104  has a second end extending from the anterior aspect of 116), a first cooperating fastener (first 124 of 104; see [Col 8 ln 13-22]; see Figure 6) attached to a distal end of the neck strap (104; see Figure 6), the neck strap (104) dimensioned to extend around and encircle a second lateral side of the wearer's neck above an opposite shoulder of the wearer when joined by the first cooperating fastener (124; see [Col 8 ln 44-57]; see Figure 9a and 9b), wherein the fabric cover (116) is retained over the wearer's shoulder by the neck strap (104; 116 is retained over the wearer’s shoulder at least in part due to 104); and 
an arm strap (122; see [Col 7 ln 15-41]; see Figure 9b) extending from a lower end of the fabric cover (116; see Figure 9b), the arm strap (122) dimensioned to encircle an upper end of the wearer's arm (see Figure 7).
a first neck strap having a first end extending from an upper end of the fabric cover from the posterior aspect of the fabric cover and a second neck strap extending from the anterior aspect of the fabric cover, a first cooperating fastener attached to a distal end of each of the first neck strap and the second neck strap, the first and the second neck strap dimensioned to extend around and encircle a second lateral side of the wearer's neck above an opposite shoulder of the wearer when joined by the first cooperating fastener.
However, Nelin teaches an analogous fabric cover (12; see [0018]; see Figure 1) comprising: a first neck strap (30; see [0017]; see Figure 1) having a first end extending from an upper end of the fabric cover (12) from the posterior aspect of the fabric cover (12; see Figure 3) and a second neck strap (32) extending from the anterior aspect of the fabric cover (12; see Figure 1), a first cooperating fastener (41 fixed to 30, unseen mating strip affixed to 32 (hereinafter referred to solely as 41); see [0022]; see Figure 2) attached to a distal end of each of the first neck strap (30) and the second neck strap (32; see Figures 1-2), the first (30) and the second neck strap (32) dimensioned to extend around and encircle a second lateral side of the wearer's neck above an opposite shoulder of the wearer when joined by the first cooperating fastener (41; see Figures 1 and 3) wherein the first and second straps offer equivalent and predictable functions of retaining the fabric cover by encircling a second lateral side of the wearer’s neck above an opposite shoulder of the wearer when joined by the first cooperating fastener (see [0022]-[0023]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the neck strap as disclosed by Maas into a first and second neck strap as Nelin has taught the two straps provided equivalent and predictable functions for retaining the fabric cover by encircling a second lateral side of the 
In regards to claim 3, Maas as now modified by Nelin discloses the invention as discussed above.
Maas further discloses a second cooperating fastener (124 of 122; see [Col 7 ln 15-42]; see Figure 6) disposed at a distal end of the arm strap (122; see Figure 6).
In regards to claim 4, Maas as now modified by Nelin discloses the invention as discussed above.
Maas as now modified by Nelin further discloses wherein each of the first cooperating fastener (41 of Nelin) and the second cooperating fastener (124 of 122 of Maas) is a hook and pile fastener (see Nelin [0022]-[0023] in reference to 41 being hook and loop (pile); see [col 7 ln 15-52] of Maas in reference to 124 being hook material, to be fastened to the outer liner (pile material).
In regards to claim 7, Maas discloses a protective shoulder covering (100; see [Col 6 ln 43-53]; see Figure 9b) comprising: 
a fabric cover (116; see [Col 6 ln 53-65]; see Figure 9b; 116 can be made from Terry cloth, 116 is therefore construed to be a fabric cover) dimensioned to loosely overlap a wearer's shoulder covering the wearer's clavicle with an anterior flap (see Figure 7 that an anterior aspect/flap, covers the user’s clavicle, see also that 116 does not press on the user’s neck and is not tight against the user’s neck, this is construed to be loosely overlapping) and the wearer's scapula with a posterior flap thereof (see [Col 6 ln 66-Col 7 ln 6]), 
a neck strap (104; see [Col 8 ln 44-57]; see Figure 9a and 9b) extending from an upper end of the fabric cover from a posterior aspect thereof (116; see Figure 9a that 104 extends from , and extending from an anterior aspect of the fabric cover (116; see Figure 9b that 104  has a second end extending from the anterior aspect of 116), a first cooperating fastener (first 124 of 104; see [Col 8 ln 13-22]; see Figure 6) attached to a distal end of the neck strap (104; see Figure 6), the neck strap (104) dimensioned to extend around and be supported against an opposite side of the wearer's neck (see [Col 8 ln 44-57]; see Figure 9a and 9b);  and support the fabric cover (116) over the wearer's shoulder (116 is supported over the wearer’s shoulder at least in part due to 104; and 
an arm strap (122; see [Col 7 ln 15-41]; see Figure 9b) extending from a lower end of the fabric cover (116; see Figure 9b), the arm strap (122) dimensioned to encircle an upper end of the wearer's arm (see Figure 7).
Maas does not disclose a first neck strap extending from an upper end of the fabric cover from a posterior aspect thereof, a second neck strap extending from an anterior aspect of the fabric cover, a first cooperating fastener attached to a distal end of each of the first neck strap and the second neck strap.
However, Nelin teaches an analogous fabric cover (12; see [0018]; see Figure 1) comprising: a first neck strap (30; see [0017]; see Figure 1) having a first end extending from an upper end of the fabric cover (12) from the posterior aspect of the fabric cover (12; see Figure 3) and a second neck strap (32) extending from the anterior aspect of the fabric cover (12; see Figure 1), a first cooperating fastener (41 fixed to 30, unseen mating strip affixed to 32 (hereinafter referred to solely as 41); see [0022]; see Figure 2) attached to a distal end of each of the first neck strap (30) and the second neck strap (32; see Figures 1-2) wherein the first and second straps offer equivalent and predictable functions of retaining the fabric cover by .
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the neck strap as disclosed by Maas into a first and second neck strap as Nelin has taught the two straps provided equivalent and predictable functions for retaining the fabric cover by encircling a second lateral side of the wearer’s neck above an opposite shoulder of the wearer when joined by the first cooperating fastener (see [0022]-[0023]).
Claims 5-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maas (US 5,857,990) in view of Nelin et al. (US 2006/0189906 A1) (hereinafter Nelin) as applied to claims 1, 3-4, and 7 above, and further in view of Page (US 2005/0113727 A1).
In regards to claim 5, Maas as modified by Nelin discloses the invention as discussed above.	Maas as now modified by Nelin does not disclose wherein the fabric cover further comprises: a brightly colored fabric material.
However, Page teaches an analogous shoulder device (sling; see [0003]) comprising an analogous fabric shoulder cover (garment; see Figure 2; see [0004]) wherein the fabric cover (garment) comprises: a brightly colored fabric material (see [0004]) for the purpose of acting as a form of nonverbal communication to the general population to approach them with extra caution and to be cognizant that the area has undergone recent trauma (see [0007]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the color of the fabric cover as disclosed by Maas as now modified by Nelin with the color of the brightly colored fabric as 
In regards to claim 6, Maas as modified by Nelin discloses the invention as discussed above.
Maas as now modified by Nelin does not disclose wherein the fabric cover further comprises: a warning symbol on at least a front and a back side of the cover.
However Page teaches an analogous shoulder device (sling; see [0003]) comprising an analogous fabric shoulder cover (garment; see Figure 2; see [0004]) wherein the fabric cover comprises: a warning symbol on at least a front and back side of the cover (see Figure 1; see [0006]) for the purpose of acting as a form of nonverbal communication to the general population to approach them with extra caution and to be cognizant that the area has undergone recent trauma (see [0007]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the fabric cover as disclosed by Maas as now modified by Nelin with a warning symbol on at least a front and back side of the cover as taught by Page in order to have provided an improved shoulder cover having an improved warning symbol that would add the benefit of acting as a form of nonverbal communication to the general population to approach them with extra caution and to be cognizant that the area has undergone recent trauma (see [0007]).
In regards to claim 8, Maas as modified by Nelin discloses the invention as discussed above.
a warning indicia carried on at least a front and a back side of the cover.
However Page teaches an analogous shoulder device (sling; see [0003]) comprising an analogous fabric shoulder cover (garment; see Figure 2; see [0004]) comprising a warning indicia carried on at least a front and back side of the cover (see Figure 1; see [0006]) for the purpose of acting as a form of nonverbal communication to the general population to approach them with extra caution and to be cognizant that the area has undergone recent trauma (see [0007]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the fabric cover as disclosed by Maas as now modified by Nelin with a warning indicia on at least a front and back side of the cover taught by Page in order to have provided an improved shoulder cover that would add the benefit of acting as a form of nonverbal communication to the general population to approach them with extra caution and to be cognizant that the area has undergone recent trauma (see [0007]). 
In regards to claim 9, Maas as modified by Nelin and Page discloses the invention as discussed above.
Maas as modified by Nelin and Page does not disclose the cooperating fastener is disposed at an anterior side of the wearer and positioned to be accessible by an opposite hand of the wearer.
However, Maas teaches cooperating fasteners of (124; see [Col 7 ln 15-41]; see Figure 6) of straps (122, 126, 128, 132; see [Col 7 ln 15-59]; see Figures 6-7): wherein the cooperating fastener (124) is disposed at an anterior side of the wearer (see Figure 7) and positioned to be accessible by an opposite hand of the wearer (see [Col 7 ln 60-65]) for the purpose of allowing a user to dress into the garment without professional or outside help (see [Col 7 ln 60-65]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the position of the cooperating fastener as disclosed by Maas as now modified by Nelin and Page and to have positioned the cooperating fasteners at an anterior side of the wearer as taught by Maas in order to have provided an improved cooperating fastener that would add the benefit of allowing a user to dress into the garment without professional or outside help (see [Col 7 ln 60-65]). 
In regards to claim 10, Maas as modified by Nelin and Page discloses the invention as discussed above.
Maas further discloses a cooperating fastener (124 of 122; see [Col 7 ln 39-42]; see Figure 6) disposed at a distal end of the arm strap (122; see Figure 6). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Rozell (US 6,106,493 A)
McGuire et al. (US 5,188,587 A)
Sawa (US 4,735,198 A)
Cofre (US 2004/0193082 Al)
Dean (US 6,306,111 B1)
Lloyd (US 6,428,492 B2)
Clements (US 2014/0259269 Al).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL A MILLER/Examiner, Art Unit 3786   

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786